 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sylvia Caravetta,                           )    No. CV 18-0456-TUC-JAS (BGM)
                                                 )
10               Plaintiff,                      )    ORDER
                                                 )
11   vs.                                         )
                                                 )
12                                               )
     GEICO,                                      )
13                                               )
                 Defendant.                      )
14                                               )
                                                 )
15
16     Pending before the Court is a Report and Recommendation issued by Magistrate Judge
17   Macdonald. As the Court finds that the Report and Recommendation appropriately resolved
18   the pending motions at issue, the objections are denied.1
19     Accordingly, IT IS HEREBY ORDERED as follows:
20   (1) Magistrate Judge Macdonald’s Report and Recommendation (Doc. 30) is accepted and
21   adopted in its entirety.
22   (2) GRANTING in part and DENYING in part Defendant’s Motion to Dismiss
23   Plaintiff’s Complaint (Doc. 16);
24   (3) DENYING Defendant’s Motion for Summary Disposition (Doc. 17);
25
26
            1
             The Court reviews de novo the objected-to portions of the Report and Recommendation.
27   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for clear error the unobjected-to
     portions of the Report and Recommendation. See Johnson v. Zema Systems Corp., 170 F.3d 734,
28   739 (7th Cir. 1999); see also Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
 1   (4) DENYING Defendant’s Motion to Strike Plaintiff’s Response to Defendant’s
 2   Reply in Support of its Motion to Dismiss (Doc. 28);
 3   (5) DISMISSING Plaintiff’s Complaint (Doc. 1) WITH LEAVE TO AMEND within 30
 4   days of the filing date of this Order.
 5   (6) REFERRING this case back to Magistrate Judge Macdonald for further proceedings.
 6
 7     DATED this 23rd day of September, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
